EXHIBIT 10.33
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
July 1, 2009 (the “Effective Date”) by and between Luminex Corporation, a
Delaware corporation (“Luminex”) and Michael F. Pintek (“Executive”).
RECITAL
WHEREAS, Executive is to be employed as the Senior Vice President, Operations
for Luminex;
WHEREAS, Luminex and Executive wish to document the terms of the employment of
Executive in such capacity; and
WHEREAS, Executive has represented to Luminex and Luminex has relied on
Executive’s representation that the execution of this Agreement by Executive,
and the provision of services by Executive to Luminex as contemplated in this
Agreement, will not conflict with, or cause Executive or any other person or
entity to be in breach of, (i) any other contract to which Executive is a party
or (ii) any duty which Executive may owe to any other person or entity.
AGREEMENT
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
1. Duties.
1.1 Duties. During the term of this Agreement (including all renewal periods, if
any, the “Term”), Executive agrees to be employed by and to serve as Senior Vice
President, Operations and Luminex agrees to employ and retain Executive in such
capacity subject to the provisions of this Agreement. Executive shall have such
powers, authority and duties, and shall render such services of executive and
administrative character, or act in such other capacity for Luminex, as the
Chief Executive Officer or the Board of Directors of Luminex (the “Board”) shall
from time to time lawfully direct and Executive shall report directly to the
Chief Executive Officer of Luminex. Executive shall devote all of his business
time, energy, and skill to the business of Luminex;
2. Term and Termination.
2.1 Term. Subject to Section 2.2, the term of employment of Executive by Luminex
shall be two (2) years commencing on the Effective Date and shall thereafter
automatically renew for successive additional one-year terms unless either party
provides the
Execution Version
Confidential

 





--------------------------------------------------------------------------------



 



other with written notice of its intent not to renew this Agreement at least
sixty (60) days prior to the end of the Term (unless terminated earlier pursuant
to the provisions of this Agreement).
2.2 Termination of Employment.
2.2.1 Termination For Cause. “Termination For Cause” shall mean the termination
by Luminex of Executive’s employment with Luminex as the result of Executive’s
material fraud upon Luminex, violation of the law or Executive’s material breach
of this Agreement after receipt of written notice from Luminex specifying such
breach and failure by Executive to cure such breach within fifteen (15) days
from receipt of such notice. Executive’s inability to perform his obligations
under this Agreement despite his best efforts as a result of a permanent or
temporary disability (as evidenced by a written determination from a physician
chosen by Executive and reasonably acceptable to Luminex) shall not result in a
Termination For Cause. In the event that Executive fails to cure the breach
within the fifteen (15) day cure period, the termination shall be effective as
of the date that Luminex notifies Executive of his termination following the
expiration of the fifteen (15) day cure period. Upon any Termination For Cause,
Executive shall be paid the Accrued Obligations (defined below) within three
(3) business days following the effective date of termination.
2.2.2 Termination Other Than For Cause. “Termination Other Than For Cause” shall
mean (i) termination by Luminex of Executive’s employment with Luminex for any
reason other than Termination For Cause, Termination by Reason of Death,
Termination by Reason of Incapacity or Termination Upon Expiration of Agreement
or (ii) termination by Executive upon constructive termination of Executive’s
employment with Luminex by reason of (A) a reduction in Executive’s Base Salary
(defined below); (B) a reduction in Executive’s title from Chief Operating
Officer for Luminex (whether by reason of Executive’s removal from any of such
offices or Luminex’s failure to reappoint Executive to any of such offices);
(C) a Material Diminution (defined below); (D) a requirement that Executive
change his principal place of business to a location that is outside the Office
Area (defined below), or (E) Luminex’s continued material breach of this
Agreement after receipt of written notice from Executive specifying such breach
and failure by Luminex to cure such breach within fifteen (15) days from receipt
of such notice. Termination Other Than For Cause may be effected by Luminex at
any time by providing Executive with written notice of such termination. The
termination shall be effective as of the date of the notice or such later date
as may be determined by Luminex. Executive may also effect a Termination Other
Than For Cause upon written notice to Luminex at any time any of the conditions
for constructive termination set forth in clause (ii) above (including without
limitation, if applicable, the expiration of the cure period) have been met.
Upon any Termination Other Than For Cause, Executive shall be paid (i) within
three (3) business days following the effective date of termination the amount
of the Accrued Obligations and (ii) all severance compensation provided in
Section 4.1. For purposes of this Agreement, “Material Diminution” means a
material diminution by Luminex of Executive’s duties, powers, authority,
functions or responsibilities without Executive’s consent, such that Executive
is left with such duties, powers, authority, functions and responsibilities
(when viewed in the aggregate) that are materially diminished compared to both
(i) those duties, powers, authority, functions and responsibilities conferred
upon Executive at the Effective Date and (ii) those duties, powers, authority,
functions and responsibilities that are most typically conferred upon
Execution Version

 

- 2



--------------------------------------------------------------------------------



 



the chief operating officer of companies having both (i) a chief operating
officer and (ii) revenues comparable to Luminex (based on the revenues of
Luminex at the time of determination). Luminex and Executive agree that in the
event there is an ambiguity with respect to the interpretation or application of
the definition of “Material Diminution”, such ambiguity shall be resolved
according to the reasonable interpretation of such definition most favorable to
Luminex. For purposes of this Agreement, “Office Area” means the geographical
area within a 40 mile radius of Luminex’s current principal office at 12212
Technology Blvd., Austin, Texas.
2.2.3 Actual Voluntary Termination. “Actual Voluntary Termination” shall mean
termination by Executive of Executive’s employment with Luminex for any reason
other than Termination For Cause, Termination Other Than For Cause, Termination
by Reason of Death or Termination by Reason of Incapacity. In the event of an
Actual Voluntary Termination, Executive shall be paid within fifteen
(15) business days following the effective date of termination the amount of the
Accrued Obligations.
2.2.4 Termination by Reason of Incapacity. If, during the Term, Executive shall
become Permanently Disabled (defined below), Luminex may terminate Executive’s
employment with Luminex effective on the earliest date permitted under
applicable law, if any, and such termination shall be deemed “Termination by
Reason of Incapacity”. Upon termination of employment under this Section,
Executive shall be paid (i) within three (3) business days following the
effective date of termination the amount of the Accrued Obligations and (ii) all
severance compensation provided in Section 4.2. As used herein, Executive shall
be deemed “Permanently Disabled” if Executive is (i) collecting long-term
disability payments under a long-term disability plan established for the
benefit of Luminex’s employees or executives generally or a reasonably similar
plan or (ii) if, and only if, no such long-term disability plan is in effect at
the time of determination, a physician selected by Luminex and reasonably
acceptable to Executive makes a written determination that Executive is unable
to perform his obligations under this Agreement despite his best efforts by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or that has lasted or can be expected to last for a
continuing period of not less than 12 months.
2.2.5 Termination by Reason of Death. In the event of Executive’s death during
the Term, Executive’s employment with Luminex shall be deemed to have terminated
as of the date on which his death occurs and the estate of Executive shall be
paid (i) within fifteen (15) days following the effective date of termination
the amount of the Accrued Obligations and (ii) all severance compensation
provided in Section 4.3.
2.2.6 Termination Upon Expiration of Agreement. In the event that Luminex
refuses for any reason to extend this Agreement by giving written notice at
least 60 days prior to the initial or any renewal period as set forth in
Section 2.1, Executive shall be paid (i) within three (3) business days
following the effective date of termination the amount of the Accrued
Obligations and (ii) all severance compensation provided in Section 4.4. In the
event that Executive refuses for any reason (except as otherwise provided
herein) to extend this Agreement by giving written notice at least 60 days prior
to the initial or any renewal period as set forth in Section 2.1, the
termination shall be deemed an Actual Voluntary Termination.
Execution Version

 

- 3 -



--------------------------------------------------------------------------------



 



2.2.7 Termination of Relationship with Affiliated Entities. Unless agreed by
Luminex (or a subsidiary thereof) and Executive in a separate written agreement
(other than corporate minutes, resolutions, charter documents, bylaws and
partnership agreements), upon the termination of Executive’s employment with
Luminex for any reason, Executive shall tender a written resignation of any
positions he may have with Luminex and any and all of Luminex’s direct and
indirect subsidiaries.
2.2.8 Definition of Accrued Obligations. As used in this Agreement, “Accrued
Obligations” means all accrued but unpaid salary, accrued but unpaid vacation,
sick leave, and similar pay (all determined in accordance with Luminex’s
policies then in effect), and any appropriate business expenses incurred by
Executive in connection with his duties hereunder, all to the date of
termination.
3. Salary, Benefits and Bonus Compensation.
3.1 Base Salary. As payment for the services to be rendered by Executive as
provided in Section 1 and subject to the terms and conditions of Section 2,
Luminex agrees to pay to Executive a “Base Salary” at the rate of $13,125.00 per
each semi-monthly pay period or $315,000 per annum (or such greater amount as
may be determined from time to time by the Board or the Compensation Committee
thereof) payable in accordance with the then-current payroll policies of
Luminex.
3.2 Signing Bonus. Executive shall receive an initial signing bonus in the
amount of $100,000, payable to Executive upon the Effective Date of this
Agreement (the “Signing Bonus”). Executive may receive an additional
discretionary signing bonus (the “Additional Signing Bonus”) at the sole
discretion of the Compensation Committee of the Company’s Board of Directors. In
addition, the Company shall pay an additional amount to Executive, calculated as
hereinafter described, designed to reimburse Executive for any federal and state
income and Medicare tax withholdings required by applicable law on the Signing
Bonus and the Additional Signing Bonus (the “Gross-up Amount”). Executive agrees
that he shall be obligated to promptly repay to Company the “pro rata amount” of
the aggregate amount of the Signing Bonus and the Additional Signing Bonus (if
any) and the Gross-up Amount (the “Total Signing Bonus”) in the event of
“Termination for Cause” pursuant to Section 2.2.1 or in the event of “Actual
Voluntary Termination” pursuant to Section 2.2.3 within three (3) years of the
Effective Date.  The “pro rata amount” shall be determined by multiplying the
Total Signing Bonus by a fraction determined by dividing the number of days
remaining from the date of the termination event through the date that is three
(3) years from the Effective Date, by 1095. The Gross-up Amount shall be
determined by dividing the aggregate amount of the Signing Bonus and, if
applicable the Additional Signing Bonus, by .635, which applies the federal
income tax at a 35% rate, Medicare tax at a 1.45% rate and no state income tax.
In the event state income tax shall be applicable to these payments, an
appropriate adjustment for the net applicable state income tax rate shall be
made to this calculation.
3.3 Annual Bonus. Executive shall be eligible to receive a bonus each year in an
amount up to at least fifty percent (50%) of your then-current Base Salary (or
such other amount as may otherwise be determined by the Company’s Board of
Directors), subject to the
Execution Version

 

- 4 -



--------------------------------------------------------------------------------



 



performance criteria established annually by the Company’s Board of Directors
and payable during the first quarter of the following year or otherwise as
consistent with the timing of other employee bonuses. The Board is under no
obligation to declare, and Luminex is under no obligation to pay, any bonus to
Executive under the terms of this Agreement. In the event Executive and Luminex
are parties to a written agreement or plan executed by both Luminex and
Executive that governs bonus arrangements, and the provisions thereof conflict
with this Section 3.3, the terms of such other written agreement or plan shall
supersede this Section 3.3. Notwithstanding the foregoing, Executive shall be
eligible to receive a prorata portion of any bonus awarded for 2009 based on the
number of months Executive is employed by the Company during 2009.
3.4 Change in Control. In the event that both (i) a Change in Control (defined
below) of Luminex occurs during the Term and (ii) Executive’s employment with
Luminex (or, as applicable, its successor in interest) terminates for any reason
(including without limitation an Actual Voluntary Termination by Executive) at
any time within six (6) months following the occurrence of the Change in Control
of Luminex, in lieu of any Severance Compensation then owed or that otherwise
would be owed in the future to Executive under Section 4 of this Agreement,
Luminex (or its successor in interest) shall pay Executive both the Accrued
Obligations and a lump sum payment (the “Change in Control Payment”) in an
aggregate amount equal to the sum of (i) the Bonus Amount (defined below), plus
(ii) an amount equal to Executive’s annual Base Salary (at the highest rate in
effect during the period beginning six months immediately prior to the effective
date of the Change of Control through the date of termination) within three
(3) business days after the termination of Executive’s employment. In the
interest of clarity, Luminex and Executive agree that, upon the termination of
Executive’s employment at any time within six (6) months following the
occurrence of the Change in Control of Luminex, the provisions of Sections 4.1,
4.2, 4.3, 4.4, and 4.6 shall automatically be deemed null and void and shall not
apply with respect to any termination of Executive’s employment (whether such
termination is effected in connection with the Change in Control of Luminex or
at any time in the future following the Change in Control of Luminex), and under
no circumstances shall Luminex ever be obligated to pay Executive both a Change
in Control Payment and Severance Compensation under Section 4. For purposes of
this Agreement, a “Change in Control” of Luminex shall be deemed to have
occurred if, after the date of this Agreement:
(A) any “Person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (other than an
Approved Person (as defined below)) becomes the “Beneficial Owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of a majority or
more of the then outstanding Common Stock of Luminex (“Common Stock”) (such
Person, an “Acquiring Person”); or
(B) Luminex merges or consolidates with any other corporation or other entity,
in each case other than a merger or consolidation which results in the voting
securities of Luminex outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least a majority of the combined voting
power of the voting securities of Luminex or such surviving entity outstanding
immediately after such merger or consolidation; or
Execution Version

 

- 5 -



--------------------------------------------------------------------------------



 



(C) Luminex sells or disposes of all or substantially all of Luminex’s assets in
one transaction or a series of related transactions; or
(D) Luminex files a periodic or current report or proxy statement with the
Securities and Exchange Commission (the “SEC”) disclosing that a “change in
control” (as such term is used in Item 1 of Form 8-K promulgated by the SEC) of
Luminex has occurred; or
(E) If, as a result of nominations made by a person or group other than the
Board of Directors of Luminex, individuals who prior to such nominations
constitute the Directors of Luminex cease for any reason to constitute at least
a majority thereof within the two year period following such nominations.
As used in this Agreement, “Approved Person” means (1) an employee benefit plan
of Luminex (or a trustee or other fiduciary holding securities for such a plan),
or (2) a corporation owned, directly or indirectly, by the stockholders of
Luminex in substantially the same proportions as their ownership of stock of
Luminex, or (3) a Person not less than a majority of whose voting securities are
Beneficially Owned by Luminex after giving effect to the transaction.
As used in this Agreement, “Bonus Amount” means the annual bonus (if any)
received or to be received by Executive under Section 3.2 in respect of the then
most recently completed calendar year, or if no determination concerning bonuses
has been made for the most recently completed calendar year, then the annual
bonus (if any) for the previous calendar year.
Any options (“Options”) granted (including without limitation Options that may
be granted in the future) and restricted stock (“Restricted Stock”) issued
(including without limitation Restricted Stock that may be issued in the future)
to Executive pursuant to any incentive plan of Luminex shall immediately vest
upon a Change in Control. Luminex shall take no action to facilitate a
transaction involving a Change in Control, including without limitation
redemption of any rights issued pursuant to any rights agreement, unless it has
taken such action as may be necessary to ensure that Executive has the
opportunity to exercise all Options he may then hold, and obtain certificates
containing no restrictive legends in respect of any Restricted Stock he may then
hold, at a time and in a manner that shall give Executive the opportunity to
sell or exchange the securities of Luminex acquired upon exercise of his Options
and upon receipt of unrestricted certificates for shares of Common Stock in
respect of his Restricted Stock, if any (collectively, the “Acquired
Securities”), at the earliest time and in the most advantageous manner any
holder of the same class of securities as the Acquired Securities is able to
sell or exchange such securities in connection with such Change in Control.
Luminex acknowledges that its covenants in the preceding sentence (the
“Covenants”) are reasonable and necessary in order to protect the legitimate
interests of Luminex in maintaining Executive as one of its employees and that
any violation of the Covenants by Luminex would result in irreparable injuries
to Executive, and Luminex therefore acknowledges that in the event of any
violation of the Covenants by Luminex or its directors, officers or employees,
or any of their respective agents, Executive shall be entitled to obtain from
any court of competent jurisdiction temporary, preliminary and permanent
injunctive relief in order to (i) obtain specific performance of the Covenants,
(ii) obtain specific performance of the exercise of his Options, delivery of
certificates
Execution Version

 

- 6 -



--------------------------------------------------------------------------------



 



containing no restrictive legends in respect of his Restricted Stock and the
sale or exchange of the Acquired Securities in the advantageous manner
contemplated above or (iii) prevent violation of the Covenants; provided nothing
in this Agreement shall be deemed to prejudice Executive’s rights to damages for
violation of the Covenants. In the event that the terms of any separate written
agreement concerning Options granted or Restricted Stock issued to Executive
conflict with the terms of this paragraph, the terms of this paragraph shall
control.
3.5 Additional Benefits. During the Term, Executive shall be entitled to the
following fringe benefits:
3.5.1 Transitional Expenses. The Company will pay for the following additional
expenses upon presentation of applicable receipts: i) the costs of your
temporary living until you purchase a home, at a rate of per month to be agreed
upon by you and me for up to a period of three (3) months; ii) the costs of a
rental car until your automobile arrives in Austin or you purchase an
automobile, which is expected to be for a period of no more than one (1) month;
iii) the costs of your airfare to and from California for up to two (2) trips
per month for a period of up to three (3) months, not to exceed $1,000 per
month; iv) the costs of up to two (2) house hunting trips for you and your
spouse. 
3.5.2 Benefits and Vacation. Executive shall be eligible to participate in such
of Luminex’s benefits and deferred compensation plans as are now generally
available or later made generally available to executive officers of Luminex. A
termination or expiration of this Agreement for any reason or for no reason
shall not affect any rights which Executive may have pursuant to any agreement,
policy, plan, program or arrangement of Luminex providing Executive benefits
(including under any stock option agreement or bonus plan or agreement which may
exist), which rights shall be governed by the terms thereof. Executive shall be
entitled to four (4) weeks paid vacation each calendar year (prorated for
partial years). Unless approved in advance by the Board or a committee thereof,
accrued vacation not taken in any applicable period shall not be carried forward
or used in any subsequent period.
3.5.3 Reimbursement for Expenses.
3.5.3.1 Incidental Expenses. Luminex shall reimburse Executive for reasonable
and properly documented out-of-pocket business and/or entertainment expenses
incurred by Executive in connection with his duties under this Agreement. Any
such expenses shall be submitted by Executive to Luminex on a periodic basis and
will be paid in accordance with standard Luminex policies and procedures.
3.5.3.2 Moving Expenses. In the event of the relocation of Luminex’s
headquarters to a location that is outside the Office Area and Executive elects
to relocate, Luminex shall (i) reimburse Executive for any reasonable,
out-of-pocket and adequately documented moving expenses incurred by Executive in
connection with the transfer of his residence and (ii) pay to an Executive an
amount of cash reasonably calculated by Luminex to negate adverse income tax
consequences to Executive of the foregoing reimbursement.
Execution Version

 

- 7 -



--------------------------------------------------------------------------------



 



4. Severance Compensation.
4.1 Severance Compensation in the Event of a Termination Other Than For Cause.
In the event Executive’s employment is terminated as a result of a Termination
Other Than for Cause, Executive shall be paid (subject to Section 4.6) the
Severance Compensation (defined below).
4.2 Severance Compensation for Termination by Reason of Incapacity. In the event
Executive’s employment is terminated as a result of a Termination by Reason of
Incapacity, Executive shall be paid (subject to Section 4.6) the difference of
(i) the Severance Compensation less (ii) any payment or payments received by
Executive during the twelve (12) month period from the time of termination under
any long-term disability plan in effect that provides benefits to Executive.
4.3 Severance Compensation for Termination by Reason of Death. In the event
Executive’s employment is terminated as a result of Executive’s death, the
estate of Executive shall be paid the Severance Compensation.
4.4 Severance Compensation In the Event Of A Failure Of Luminex To Renew This
Agreement. In the event Luminex fails or otherwise refuses for any reason to
extend this Agreement beyond the Term and any extensions thereof, Executive
shall be paid (subject to Section 4.6) the Severance Compensation.
4.5 No Severance Compensation Upon Other Termination. In the event of an Actual
Voluntary Termination or Termination For Cause, Executive shall not be paid any
severance compensation.
4.6 Conditions to Payment; Sole Remedy. Executive shall not be entitled to
receive any compensation or other payment pursuant to Sections 4.1, 4.2 or 4.4
unless Executive shall have executed and delivered to Luminex a release
substantially in the form attached hereto as Exhibit “A” and, provided Luminex
has also signed such release within two (2) business days of execution and
delivery by Executive, all revocation and waiting periods applicable to such
release have expired (if Luminex fails to sign such release, then such
revocation and waiting periods shall not apply). In addition, in the event that
Executive breaches any of the restrictive covenants set forth in Article 5 at
any time, Luminex shall be entitled to discontinue any compensation or other
payments pursuant to Sections 4.1, 4.2 or 4.4 (provided, however, that if it is
finally determined by a court of competent jurisdiction or an arbitrator that
Luminex asserted in bad faith that Executive breached any of the restrictive
covenants set forth in Article 5, the payments of the Severance Compensation
shall be extended for two months for each calendar month that payments were
delayed. The compensation to be paid to Executive pursuant to Sections 4.1, 4.2,
4.3 or 4.4 shall represent the sole and exclusive remedy of Executive in
connection with the termination of his employment and this Agreement upon a
Termination Other Than for Cause, a Termination by Reason of Incapacity, a
termination in connection with Executive’s death, or a refusal by Luminex to
extend this Agreement beyond the Term and any extensions thereof.
Execution Version

 

- 8 -



--------------------------------------------------------------------------------



 



4.7 Definition of Severance Compensation. As used in this Agreement, “Severance
Compensation” means an amount equal to the sum of (i) the Bonus Amount plus
(ii) an amount equal to Executive’s annual Base Salary (at the highest rate in
effect for the six month period immediately prior to the date of termination),
paid in semi-monthly installments for a period of twelve (12) months from the
date of termination. In addition, as part of the Severance Compensation, Luminex
also shall pay (until the earlier of (A) the first annual anniversary of the
termination of this Agreement or (B) the date that Executive is eligible to be
covered under a comparable or more favorable health plan of another Person)
(i) COBRA payments in respect of the continuation of health benefits for
Executive, his spouse and his children and (ii) payments to fund dental coverage
for Executive, his spouse and his children comparable to the dental coverage
that they would have received if Executive had continued as an employee of
Luminex.
5. Protection of Luminex.
5.1 Non-Competition. Ancillary to the otherwise enforceable agreements set forth
in this Agreement, Executive agrees that during Executive’s employment with
Luminex and for a period of one year following termination of employment,
whether such termination occurs at the insistence of Executive or Luminex for
any reason, Executive shall not compete directly or indirectly in any way with
the business of Luminex anywhere in the world where Luminex conducted business
during the Term. For purposes of this Agreement, “compete directly or indirectly
in any way with the business of Luminex” means to become an employee,
consultant, advisor, manager, member, director of or beneficially own more than
three percent of any individual, company or entity that competes with Luminex in
the Core Business (defined below) at the time of determination. Executive agrees
that the assertion or existence of any claim by Executive against Luminex shall
not be a defense to the enforcement of this paragraph by injunction or
otherwise. As used in this Agreement, “Core Business” means the development,
manufacturing and/or marketing of multiplexing biological testing technologies
with applications in the life-sciences industry.
5.2 Nonsolicitation. Ancillary to the otherwise enforceable agreements set forth
in this Agreement, Executive agrees that, for a period of one (1) year
subsequent to the termination of Executive’s employment with Luminex, whether
such termination occurs at the insistence of Executive or Luminex for any
reason, Executive shall not recruit, hire, or attempt to recruit or hire,
directly or by assisting others, any other employees of Luminex, nor shall
Executive contact or communicate with any other employees of Luminex for the
purpose of inducing other employees to terminate their employment with Luminex.
For purposes of this covenant, “other employees of Luminex” shall refer to
employees who are still actively employed by, or doing business with, Luminex or
a subsidiary of Luminex at the time of the attempted recruiting or hiring.
5.3 Remedies. Due to the irreparable and continuing nature of the injury which
would result from a breach of the covenants described in Sections 5.1 and 5.2,
Executive agrees that Luminex may, in addition to any remedy which Luminex may
have at law or in equity, apply to any court of competent jurisdiction for the
entry of an immediate order to restrain or enjoin the breach of this covenant
and to otherwise specifically enforce the provisions of the covenants set forth
in Sections 5.1 and 5.2.
Execution Version

 

- 9 -



--------------------------------------------------------------------------------



 



5.4 Acknowledgment. Executive acknowledges and agrees that the restrictions set
forth above are ancillary to an otherwise enforceable agreement and supported by
independent valuable consideration as required by Tex. Bus. & Comm. Code Ann. §
15.50. Executive further acknowledges and agrees that the limitations as to
time, geographical area, and scope of activity to be restrained by Sections 5.1
and 5.2 are reasonable and acceptable to Executive, and do not impose any
greater restraint than is reasonably necessary to protect the goodwill and other
business interests of Luminex.
5.5 Reformation and Severance. If a judicial determination is made that any of
the provisions of the above restriction constitutes an unreasonable or otherwise
unenforceable restriction against Executive, it shall be rendered void only to
the extent that such judicial determination finds such provisions to be
unreasonable or otherwise unenforceable. In this regard, the parties hereby
agree that any judicial authority construing this Agreement shall be empowered
to sever any portion of the prohibited business activity from the coverage of
this restriction and to apply the restriction to the remaining portion of the
business activities not so severed by such judicial authority. Moreover,
notwithstanding the fact that any provisions of this restriction are determined
by a court not to be specifically enforceable through injunctive relief, Luminex
shall nevertheless be entitled to seek to recover monetary damages as a result
of the breach of any provision which is not reformed by a court. The time period
during which the restrictions shall apply shall be tolled and suspended as to
Executive for a period equal to the aggregate quantity of time during which
Executive violates such prohibitions in any respect.
5.6 Confidential Information and Trade Secrets. As used herein, “Confidential
Information” means any data or information that is important, competitively
sensitive, and not generally known by the public or persons involved in the
biological testing or life sciences industries, including, but not limited to,
Luminex’s business plans, Prospective Customers, training manuals, proprietary
software, product development plans, bidding and pricing procedures, market
plans and strategies, projections, internal performance statistics, financial
data, confidential personnel information concerning employees of Luminex,
operational or administrative plans, policy manuals, and terms and conditions of
contracts and agreements. The term “Confidential Information” shall not apply to
information which is (i) already in Executive’s possession (unless such
information was obtained by Executive from Luminex in the course of Executive’s
employment by Luminex); (ii) received by Executive from a third party with, to
Executive’s knowledge, no restriction on disclosure or (iii) required to be
disclosed by any applicable law or by an order of a court of competent
jurisdiction.
Executive recognizes and acknowledges that the Confidential Information
constitutes valuable, special and unique assets of Luminex and its affiliates.
Except as required to perform Executive’s duties as an Executive of Luminex,
until such time as they cease to be Confidential Information through no act of
Executive in violation of this Agreement, Executive will not use or disclose any
Confidential Information of Luminex. Upon the request of Luminex and, in any
event, upon the termination of this Agreement for any reason, Executive will
surrender to Luminex (i) all memoranda, notes, records, drawings, manuals or
other documents pertaining to Luminex’s business including all copies and/or
reproductions thereof and (ii) all materials involving any Confidential
Information of Luminex.
Execution Version

 

- 10 -



--------------------------------------------------------------------------------



 



5.7 Preservation of Luminex Property. Executive acknowledges that from time to
time in the course of employment with Luminex, Executive has had the opportunity
to inspect and use certain property of Luminex, both tangible and intangible,
including but not limited to files, records, documents, drawings,
specifications, lists, equipment, graphics, designs, and similar items relating
to the business of Luminex. Executive acknowledges and agrees that all such
property, including but not limited to any and all copies thereof, whether
prepared by Executive or otherwise in the possession of Executive, are and shall
remain the exclusive property of Luminex, that Executive shall have no right or
proprietary interest in such property and that Executive will safeguard and
return to Luminex all such property upon the earlier of (i) Luminex’s request
and (ii) the termination of Executive’s employment with Luminex.
5.8 Assignment of Inventions to Luminex. All computer software, compilations,
programs, improvements, inventions, notes, copyrightable works, and
opportunities for additional Luminex business, made, fixed, conceived, or
acquired by Executive during the Term are exclusively owned by Luminex, are
Luminex’s works for hire, and fully assigned to Luminex including without
limitation all rights to renewals, extensions, causes of action, reproduce,
prepare derivative works, distribute, display, perform, transfer, make, use and
sell and may never be copied, used, or disclosed without Luminex’s express
written consent. Executive will sign on request any documents affirming the same
for any particular item. In addition, Executive agrees to execute Company’s
standard Confidentiality and IP Assignment Agreement by the Effective Date.
5.9 Notice to Subsequent Employers. Executive agrees that, prior to commencing
any new employment in the Core Business within twelve months after the
termination of this Agreement, Executive will furnish the new employer with a
copy of this Agreement. Executive also agrees that Luminex may advise any new or
prospective employer of the existence and terms of this Agreement and furnish
the employer with a copy of this Agreement.
6. Disclosure of Investments. Commencing upon Executive’s execution of this
Agreement and at all times during the Term, Executive shall keep the Board
informed in writing of the nature and extent of Executive’s investments, stock
holdings, or retention as a director, advisor or any similar interest in any
business or enterprise involved in the Core Business other than Luminex;
provided, however, that Executive shall not be required to disclose any such
investments or stock holdings that constitute less than 1% of such entity’s
total obligations or total voting power.
7. Arbitration.
7.1 Exclusive Remedy. Arbitration shall be the sole and exclusive remedy for
resolving any claim or dispute which cannot be mutually resolved between the
parties to this Agreement with the exception of disputes arising out of
Executive’s obligations under Article 5 or disputes arising out of Luminex’s
obligations under the last paragraph of Section 3.4, which are not subject to
this arbitration provision; provided however, that the parties hereto agree that
they may bring action in any court of competent jurisdiction to enforce any
award granted pursuant to arbitration or to otherwise enforce this Article 7.
This includes, but is not limited to,
Execution Version

 

- 11 -



--------------------------------------------------------------------------------



 



termination, interpretation or application of this Agreement or any other
agreement or policy of Luminex, any claim of violation of law relating to the
employment relationship, including, without limitation, any claim of employment
discrimination or sexual harassment, or harassment based on any other prohibited
basis, or any claim by Luminex against Executive. This Agreement is a waiver of
the right to trial by a jury or court.
7.2 Limitations. The request for arbitration must be made within one (1) year
from the date of the occurrence giving rise to the dispute or claim; or, in the
event of a statutory claim, the time set forth by statute.
7.3 Rules and Procedures. The arbitration will be conducted under the rules and
procedures for arbitration of employment disputes of the American Arbitration
Association. The arbitration shall take place in Austin, Texas unless the
parties mutually agree to another location.
7.4 Arbitrator’s Authority. Upon finding that a claim is meritorious or in favor
of one of the parties to the dispute, the arbitrator or arbitrators shall have
the authority to order legal and equitable remedies appropriate as permitted by
law.
7.5 Expenses. Costs of obtaining and paying the arbiter and the costs associated
with conducting the arbitration, including obtaining a facility to be used
during the arbitration, shall be paid by Luminex. Other costs of the arbitration
or any litigation associated with any dispute arising under or in connection
with this Agreement including, without limitation, reasonable attorneys’ and
experts’ fees and expenses of Luminex and the Executive shall be borne by the
party incurring such expense unless the arbiter or court of law, as the case may
be, awards costs to one of the parties.
8. Miscellaneous.
8.1 Waiver. The waiver of the breach of any provision of this Agreement shall
not operate or be construed as a waiver of any subsequent breach of the same or
other provision hereof.
8.2 Entire Agreement; Modifications. Except as otherwise provided herein, this
Agreement represents the sole, entire, and complete understanding among the
parties with respect to the subject matter hereof, and this Agreement supersedes
any and all prior understandings, agreements, plans and negotiations, whether
written or oral, with respect to the subject matter hereof, including without
limitation any understandings, agreements or obligations respecting any past or
future compensation, bonuses, reimbursements or other payments to Executive from
Luminex. All modifications to the Agreement must be in writing and signed by
both Executive and Luminex.
8.3 Notices. All notices and other communications under this Agreement shall be
in writing and shall be given by facsimile or first class mail, certified or
registered with return receipt requested, and shall be deemed to have been duly
given three business days after
Execution Version

 

- 12 -



--------------------------------------------------------------------------------



 



mailing or one business day after transmission of a facsimile (with confirmation
of receipt) to the respective persons named below:

         
If to Luminex:
  Luminex Corporation  
 
  Attn: General Counsel  
 
  12212 Technology Blvd.  
 
  Austin, Texas 78727  
 
  Fax: (512) 219-6325  
 
     
If to Executive:
  Mr. Michael F. Pintek  
 
  5 MacGregor Place  
 
  Danville, CA 94526

Any party may change such party’s address for notices by notice duly given
pursuant to this Section 8.3.
8.4 Headings. The Section headings herein are intended for reference and shall
not by themselves determine the construction or interpretation of this
Agreement.
8.5 Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas. Subject in all respects to
Section 7 generally and Section 7.3 in particular, any dispute arising out of or
relating to this Agreement may be brought in a court of competent jurisdiction
located in Austin, Texas, and both of the parties to this Agreement irrevocably
submit to the exclusive jurisdiction of such courts in any such dispute, waives
any objection it may now or hereafter have to venue or to convenience of forum,
agrees that all claims in respect of the dispute shall be heard and determined
only in any such court, and agrees not to bring any dispute arising out of or
relating to this Agreement in any other court. The parties agree that either or
both of them may file a copy of this paragraph with any court as written
evidence of the knowing, voluntary and bargained agreement among the parties
irrevocably to waive any objections to venue or to convenience of forum. Process
in any dispute may be served on any party anywhere in the world.
8.6 Severability. Should any court of competent jurisdiction determine that any
provision of this Agreement is illegal or unenforceable to any extent, such
provision shall be enforced to the extent permissible and all other provisions
of this Agreement shall continue to be enforceable to the extent possible.
8.7 Counterparts. This Agreement may be executed in one or more counterparts,
all of which taken together shall constitute one and the same Agreement.
8.8 Assignment. Neither this Agreement nor any duties or obligations hereunder
may be assigned by either party without the other party’s prior written consent;
provided, however, that Luminex may assign this Agreement to either (i) a
wholly-owned subsidiary of Luminex (provided, however, that such assignment
shall not relieve Luminex of its
Execution Version

 

- 13 -



--------------------------------------------------------------------------------



 



obligations hereunder) or (ii) a Person acquiring substantially all of Luminex’s
assets if such acquisition would constitute a Change in Control.
8.9 Withholding. All compensation and benefits payable to Executive hereunder
shall be reduced by all federal, state, local and other withholdings and similar
taxes and payments required by applicable law.
Execution Version

 

- 14 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

            LUMINEX CORPORATION
      By:   /s/ Patrick J. Balthrop    

            EXECUTIVE
      /s/ Michael F. Pintek       MICHAEL F. PINTEK   

Execution Version

 

- 15 -



--------------------------------------------------------------------------------



 



EXHIBIT “A”
GENERAL RELEASE AGREEMENT
THIS GENERAL RELEASE AGREEMENT (this “Agreement”) dated as of
the                                         day of              
                                               , [fill in effective date of
termination pursuant to the Employment Agreement] (the “Effective Date”), is by
and between Michael F. Pintek (“Executive”) and Luminex Corporation (“Luminex”).
WHEREAS, Executive’s employment with Luminex has terminated pursuant to that
certain Employment Agreement dated as of July 1, 2009 (the “Employment
Agreement”);
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
1. Termination of Employment. Executive and Luminex hereby agree that
Executive’s employment with Luminex has terminated pursuant to Section  _____ 
[fill in applicable section] of the Employment Agreement effective as of the
Effective Date. To the extent he continues to hold any such positions or
directorships, Executive hereby resigns all positions and directorships he holds
with Luminex and any and all of Luminex’s subsidiaries and affiliates.
2. Release by Executive. Executive, on his own behalf and on behalf of the
Executive Released Parties (defined below), hereby irrevocably and
unconditionally releases and forever discharges Luminex, its respective
subsidiaries and other affiliated and their respective agents, employees,
representatives, officers, directors, stockholders, trustees and attorneys, past
and present, and the heirs, successors and assigns of all of the foregoing
(collectively, the “Released Parties”) from any and all debts, liabilities,
claims, demands, actions or causes of action, suits, judgments or controversies
of any kind whatsoever (except as set forth below) arising from Executive’s
relationship (including without limitation as a stockholder) to, employment with
or service as an employee, officer, director, or manager of Luminex or its
subsidiaries and affiliates (collectively, the “Claims”) against the Released
Parties, that now exist or that may arise in the future out of any matter,
transaction or event occurring prior to or on the Effective Date, including
without limitation, any claims of breach of contract or for severance or other
termination pay (except as set forth in Section 4 below), or claims of
harassment or discrimination (for example, on the basis of age, sex, race,
handicap, disability, religion, color or national origin) under any federal,
state or local law, rule or regulation, including, but not limited to the Age
Discrimination in Employment Act of 1967, 29 U.S.C. §621, et seq. Except as set
forth below, Executive further agrees not to file or bring any claim, suit,
civil action, complaint, arbitration or administrative action (any of the
foregoing, an “Action”) in any city, state or federal court or agency or
arbitration tribunal with respect to any Claim against any of the Released
Parties or (except as may be required by law) assist any other person or entity
with any Action against any of the Released Parties. Notwithstanding anything to
the contrary contained in this Agreement, Executive does not release any of the
Released Parties and shall not be

 

- 16 -



--------------------------------------------------------------------------------



 



prohibited from filing or bringing an Action with respect to any right Executive
otherwise may have now or in the future to (i) receive distributions or
dividends made in respect of Luminex’s capital stock or (ii) be indemnified by
Luminex under the Certificate of Incorporation or Bylaws of Luminex (as the same
are currently in effect), any resolution adopted by the Board of Directors of
Luminex, or any other separate written agreement or instrument requiring Luminex
to indemnify Executive or (iii) receive workers’ compensation claims or
(iv) receive Accrued Obligations (as such term is defined in the Employment
Agreement) or (v) receive Severance Compensation (as such term is defined in the
Employment Agreement) or (vi) stock, options, and other equity-based
compensation that vested prior to the Effective Date or that vests subsequent to
the Effective Date pursuant to the Employment Agreement or an applicable Luminex
long-term incentive plan (which stock, options or other equity-based
compensation shall be governed by the terms and provisions of the applicable
written agreement(s) or instrument(s) and/or the applicable Luminex incentive
plan) or (vii) vested benefits payable under retirement and other employee
benefit plans covering Executive (which benefits shall be governed by the terms
and provisions of the applicable plan).
3. Release by Luminex. Luminex, on its own behalf and on behalf of the Released
Parties, hereby irrevocably and unconditionally releases and forever discharges
Executive and his heirs, successors and assigns (collectively, the “Executive
Released Parties”) from any and all Claims against the Executive Released
Parties, that now exist or that may arise in the future. Except as set forth
below, Luminex further agrees not to file or bring any Action in any city, state
or federal court or agency or arbitration tribunal with respect to any Claim
against any of the Executive Released Parties or (except as may be required by
law) assist any other person or entity with any Action against any of the
Executive Released Parties. Notwithstanding anything to the contrary contained
in this Agreement, Luminex does not release any of the Executive Released
Parties and shall not be prohibited from filing or bringing an Action with
respect to (i) a breach by Executive after the Effective Date of any of
Executive’s obligations under the Employment Agreement that by their terms
survive termination of the Employment Agreement, including without limitation
the provisions of Article 5 of the Employment Agreement, or (ii) in connection
with any claim for indemnification by Executive, any obligation or burden of
proof applicable to Executive that is a condition to Executive’s right to be
indemnified by Luminex under the Certificate of Incorporation or Bylaws of
Luminex (as the same are currently in effect), any resolution adopted by the
Board of Directors of Luminex, or any other separate written agreement or
instrument requiring Luminex to indemnify Executive or (iii) any Claims that
arise out of any criminal or fraudulent activity, willful misconduct or gross
negligence of Executive.
4. Severance Compensation. In consideration of Executive’s execution of this
Agreement, Executive shall be entitled to receive from Luminex the Severance
Compensation under one of Section 4.1, 4.2 or 4.4 in the Employment Agreement.
Executive acknowledges that no other promise or agreements of any kind have been
made to Executive or with Executive by any person or entity whatsoever to cause
Executive to sign this Agreement. Executive further acknowledges and agrees that
the Severance Compensation, together with any other payments or benefits that
may be due under the terms of the Employment Agreement, shall constitute full
accord and satisfaction of all obligations, including without limitation any and
all severance obligations, in connection with Executive’s employment. Executive
would not be entitled to receive the Severance Compensation but for Executive’s
execution of this Agreement.

 

- 17 -



--------------------------------------------------------------------------------



 



5. Disclaimer of Liability. Executive acknowledges that this Agreement shall not
in any way be construed as an admission by Executive or any of the Released
Parties of any wrongful or illegal act against the other or any other person,
and that Executive and the Released Parties expressly disclaim any liability of
any nature whatsoever arising from or related to the subject of this Agreement.
6. COMPETENCY. EXECUTIVE ACKNOWLEDGES THE FOLLOWING:
a. THAT HE FULLY COMPREHENDS AND UNDERSTANDS ALL OF THE TERMS OF THIS AGREEMENT
AND THEIR LEGAL EFFECTS;
b. THAT HE IS COMPETENT TO EXECUTE THIS AGREEMENT;
c. THAT IT IS EXECUTED KNOWINGLY AND VOLUNTARILY AND WITHOUT RELIANCE UPON ANY
STATEMENT OR REPRESENTATION OF ANY RELEASED PARTY OR ITS REPRESENTATIVES;
d. THAT HE HAS BEEN ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY BEFORE
EXECUTING THIS AGREEMENT AND THAT HE HAS HAD THE OPPORTUNITY TO CONSULT WITH AN
ATTORNEY OF HIS CHOICE REGARDING THIS AGREEMENT;
e. THAT EXECUTIVE DOES NOT WAIVE RIGHTS OR CLAIMS THAT MAY ARISE AFTER THE DATE
THIS AGREEMENT IS EXECUTED;
f. THAT EXECUTIVE WAIVES RIGHTS OR CLAIMS UNDER THIS AGREEMENT ONLY IN EXCHANGE
FOR CONSIDERATION IN ADDITION TO ANYTHING OF VALUE TO WHICH THE EXECUTIVE WAS
ALREADY ENTITLED;
g. [THAT HE HAS BEEN PROVIDED THE MATERIALS REGARDING THE CLASS, UNIT, OR GROUP
OF INDIVIDUALS ELIGIBLE FOR THIS COMPENSATION AND THE TIME LIMITS APPLICABLE TO
SUCH PROGRAM;] [This clause to be included if required by or advisable under
applicable law.]
h. [THAT HE HAS BEEN PROVIDED THE JOB TITLES AND AGES OF ALL INDIVIDUALS
ELIGIBLE OR SELECTED FOR THE PROGRAM AND THE AGES OF ALL INDIVIDUALS IN THE SAME
JOB CLASSIFICATION OR ORGANIZATIONAL UNIT WHO ARE NOT ELIGIBLE OR SELECTED FOR
THE PROGRAM;] [This clause to be included if required by or advisable under
applicable law.]
i. THAT HE HAS HAD A PERIOD OF AT LEAST 21 DAYS [or 45 days, if required by or
advisable under applicable law] WITHIN WHICH TO CONSIDER THIS AGREEMENT;
j. THAT FOR A PERIOD OF SEVEN DAYS FOLLOWING THE EXECUTION OF THIS AGREEMENT,
EXECUTIVE MAY REVOKE THIS AGREEMENT AND IT SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE SEVEN-DAY PERIOD HAS EXPIRED OR SUCH LATER DATE AS
PROVIDED FOR HEREIN.

 

- 18 -



--------------------------------------------------------------------------------



 



7. Parties in Interest. This Agreement is for the benefit of the Released
Parties and shall be binding upon Executive and his representatives and heirs.
8. Governing Law. This Agreement and the rights and obligations of Executive
hereunder shall be governed by and construed and enforced in accordance with the
substantive laws of the State of Texas.
9. Amendment. This Agreement may not be clarified, modified, changed or amended
except in writing and signed by Executive and Luminex or a successor-in-interest
of Luminex.
10. Non-disparagement. Executive agrees that he will refrain from speaking ill
of or making any disparaging comment about Luminex or Luminex’s management,
other employees or contractors, following the termination of his employment
except as may be necessary or advisable, in the reasonable judgment of
Executive, to enforce his rights under this Agreement, enforce claims arising
after the Effective Date and not released in this Agreement, or defend a legal
action brought against Executive by any of the Released Party. Luminex agrees
that it will refrain from speaking ill of or making any disparaging comment
about Executive following the termination of his employment except as may be
necessary or advisable, in the reasonable judgment of Luminex, to (i) to enforce
its rights under the Employment Agreement or this Agreement not released in this
Agreement or (ii) defend a legal action brought against any of the Released
Parties by Executive or (iii) comply with applicable securities laws or protect
Luminex from potential liability.
11. Enforcement of Laws. Nothing in this Agreement affects the rights and
responsibilities of the Equal Employment Opportunity Commission (the
“Commission”) to enforce the anti-discrimination laws, and this waiver does not
affect Executive’s right to file a charge or participate in an investigation or
proceeding with the Commission. However, Executive waives any rights or claims,
known or unknown, to participate in any recovery under any proceeding or
investigation by the Commission or any state or local commission concerned with
the enforcement of anti-discrimination laws.
12. Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws, such provision shall be
fully severable and this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision never comprised a part hereof; and
the remaining provisions hereof shall remain in full force and effect and shall
not be affected by the illegal, invalid or unenforceable provision, and there
shall be added automatically as part of this Agreement a provision as similar in
its terms to such illegal, invalid or unenforceable provision as may be possible
and be legal, valid and enforceable.

 

- 19 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

            LUMINEX CORPORATION
      By:      

            EXECUTIVE
            Michael F. Pintek, individually   

 

- 20 -